Detailed Action

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 2,242,789 to McFee in view of U.S. Patent No. 5,398,445 to Lemons.
Referring to claim 1, McFee discloses a portable irrigation device for irrigating soil comprising, a handle – at 4, for receiving a hand of a user – see figures 1-2, a stem – at 5,13, having a substantially cylindrical shape with a hollow interior – see at 5,13 in figures 1-2, an 
Referring to claim 2, McFee as modified by Lemons further discloses the stem spigot has an opening – see at 13, for connection to a hose – at 16 – see figures 1-2 and 4 of McFee.
Referring to claim 3, McFee as modified by Lemons further discloses the generally cylindrical main portion of the irrigation spike has a tapered cross section – see at 6,8,10, with a largest cross-section being nearest the top end – see at 6, and a smallest cross-section being nearest the bottom end – see figure 5 of McFee.
Referring to claim 4, McFee as modified by Lemons further discloses the handle is removably connected to the stem – see via items 2,3 in figures 1-2 of McFee.
Referring to claim 5, McFee as modified by Lemons further discloses the stem spigot is removably coupled to the stem – see via item 16 as seen in figures 2 and 4 of McFee.
Referring to claim 6, McFee as modified by Lemons does not disclose the stem spigot is directly coupled to the stem. However, it would have been obvious to one of ordinary skill in the art to take the device of McFee as modified by Lemons and have the stem spigot directly coupled to the stem as claimed, so as to yield the predictable result of making the device easier to assemble and to reduce the number of fluid connections in the device. 
Referring to claim 7, McFee as modified by Lemons further discloses the stem spigot is coupled to the stem via a hollow section – see at 16 in figures 2 and 4 of McFee.
Referring to claim 8, McFee as modified by Lemons does not disclose the stem spigot is electronically controlled. However, it would have been obvious to one of ordinary skill in the art 
Referring to claim 9, McFee as modified by Lemons further discloses the base – at 16, is removably connected to the stem – at 14 – see at 14,16,20 in figures 1-2 of Lemons. Therefore it would have been obvious to one of ordinary skill in the art to take the device of McFee and add the base and spikes of Lemons, so as to yield the predictable result of allowing for more fluid/liquid to be applied to a larger area as desired.
Referring to claim 10, McFee as modified by Lemons further discloses each of the irrigation spikes is removably connected to the base – see threaded connections in figures 1-4 and column 2 lines 58-61 of Lemons. Therefore it would have been obvious to one of ordinary skill in the art to take the device of McFee and add the base and spikes of Lemons, so as to yield the predictable result of allowing for more fluid/liquid to be applied to a larger area as desired.
Referring to claim 11, McFee as modified by Lemons further discloses the conical tip of each irrigation spike is solid – see at 7 in figure 5 of McFee and – see figures 3-4 of Lemons.
Referring to claim 12, McFee as modified by Lemons further discloses the coupling mechanism for coupling removably couples the bottom opening of the tank – at 1, to the stem opening – at 13 – see removable coupling of 1 to 22 and removable coupling of 22 to 13 in figures 1-2 of McFee.
Referring to claim 13, McFee as modified by Lemons further discloses the coupling mechanism for coupling the bottom opening of the tank to the stem opening is a tube/pipe – see at 12 and connection of 1 to 22 and 22 to 13 in figures 1-2 of McFee. McFee as modified by Lemons does not disclose the coupling is a hose. However, it would have been obvious to one of 
Referring to claim 14, McFee as modified by Lemons further discloses the coupling mechanism for coupling the bottom opening of the tank to the stem opening is a hollow section –see at 12 and the connection of items 1 to 22 and items 22 to 13 in figures 1-2 of McFee.
Referring to claim 15, McFee as modified by Lemons further discloses the vat spigot – at 22, is removably coupled to the fluid vat – at 1 – see connection of 22 to 1 in figures 1-2 of McFee.
Referring to claim 16, McFee as modified by Lemons does not disclose the vat spigot is electronically controlled. However, it would have been obvious to one of ordinary skill in the art to take the device of McFee as modified by Lemons and add the vat spigot being electronically controlled as claimed, so as to yield the predictable result of allowing for the flow of liquid through the device to be automatically controlled as desire.
	Referring to claim 17, McFee as modified by Lemons further discloses the tank fluid is at least one of water, pesticide and plant food – see plant food/fertilizer detailed in column 1 lines 52-54 of McFee.

Conclusion

3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

	U.S. Pat. No. 2,850,992 to Hooper et al. – shows irrigation device
	U.S. Pat. No. 2,902,953 to Young – shows irrigation device
	U.S. Pat. No. 3,026,827 to Cunningham – shows irrigation device
	U.S. Pat. No. 3,405,669 to Nimrick – shows irrigation device
	U.S. Pat. No. 3,875,699 to Lamarre – shows irrigation device
	U.S. Pat. No. 4,745,706 to Muza et al. – shows irrigation device
	U.S. Pat. No. 6,076,300 to Cronin – shows irrigation device
	U.S. Pat. No. 6,241,163 to Bremer – shows irrigation device
	U.S. Pat. No. 6,516,561 to Mancini – shows irrigation device
	U.S. Pat. No. 7,627,982 to Beasley et al. – shows irrigation device
	U.S. Pat. No. 8,166,704 to Sydlowski – shows irrigation device

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PARSLEY whose telephone number is (571)272-6890.  The examiner can normally be reached on Monday-Friday, 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID J PARSLEY/Primary Examiner, Art Unit 3643